Exhibit 10.1

THIRD AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”), dated effective as of June 7, 2007, is entered into by
and among W&T OFFSHORE, INC., a Texas corporation, as the borrower (the
“Borrower”), the various financial institutions parties hereto, as lenders
(collectively, the “Lenders”), TORONTO DOMINION (TEXAS) LLC, individually and as
agent (in such capacity together with any successors thereto, the “Agent”) for
the Lenders and the issuers of letters of credit parties hereto, as issuers
(collectively, the “Issuers”). Terms defined in the Credit Agreement (as
hereinafter defined) are used herein with the same meanings as given them
therein, unless the context otherwise requires.

WITNESSETH

WHEREAS, the Borrower, the Lenders, the Agent and the Issuers have heretofore
executed that certain Third Amended and Restated Credit Agreement, dated as of
May 26, 2006, as amended by that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of June 9, 2006, and as amended by that
certain Second Amendment to Third Amended and Restated Credit Agreement dated as
of July 27, 2006 (as so amended, and as from time to time amended, supplemented,
restated or otherwise modified, including pursuant to this Amendment, the
“Credit Agreement”); and

WHEREAS, parties hereto hereby intend to amend the Credit Agreement on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders, the Issuers and the Agent hereby
agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 7.1. Section 7.1 of the Credit Agreement is hereby amended as
follows:

(i) the word “and” at the end of clause (g) of Section 7.1 is hereby deleted;

(ii) the reference to clause (h) of Section 7.1 is hereby changed to be a
reference to clause (i) of Section 7.1 and the words “subsections (a) through
(g)” in clause is hereby replaced with the words “clauses (a) through (h)”; and

(iii) the following new clause (h) is hereby inserted after clause (g) of
Section 7.1:

“(h) Indebtedness incurred under senior unsecured bonds (the “Bonds”) issued
pursuant to one or more indentures or note purchase agreements (each an
“Indenture”); provided, however, that (i) such Indebtedness (A) is unsecured and
does not exceed an aggregate outstanding principal amount of U.S.$500,000,000,
(B) does not have a maturity date that is earlier than five years from the date
of incurrence, (C) has a coupon or interest rate not in excess of nine percent
(9%), (D) contains covenants not materially more onerous to Borrower and its
Subsidiaries than those contained in the Loan Documents, (E) contains other
terms and conditions (including amount, interest, amortization, covenants and
events of default) as are reasonably satisfactory to the Administrative Agent;
and (ii) the proceeds of the initial Bonds (which Bonds are anticipated to be
issued in June 2007) are used to prepay in full in cash all Tranche A Term Loans
concurrently with the receipt of proceeds from the issuance of such Bonds; and”

(b) Section 6.14(b). Section 6.14(b) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(b) terminate interest rate Hedging Contracts described in Section 4.1(q)(ii)
in accordance with the terms of such Hedging Contracts if the termination of
such Hedging Contracts will not result in any material breakage fees,
termination fees or similar fees, penalties or assessments against Borrower.”

(c) Section 7.3(b). Section 7.3(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Any Restricted Person may enter into contracts for the purpose and effect of
fixing interest rates on a principal amount of indebtedness of such Restricted
Person that is accruing interest at a variable rate, provided that each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender Party or one of its
Affiliates) at the time the contract is made has long-term obligations rated
BBB- or Baa3 or better, respectively, by either Rating Agency or is an
investment grade-rated industry participant.”

(d) Section 7.6. Section 7.6 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such Section as follows:

“; provided, further that (A) the Borrower may pay interest on the Bonds on the
stated, scheduled dates for payment of interest set forth in the applicable
Indenture and (B) the Borrower may redeem, repurchase, prepay or defease the
Bonds (x) on the scheduled maturity date for the Bonds, (y) on each stated,
scheduled date for prepayment of principal, or (z) with the written consent of
the Required Lenders.

 

1



--------------------------------------------------------------------------------

(e) Section 7.10. Section 7.10 of the Credit Agreement is hereby amended by
adding the following sentence at the end of such Section:

“The Borrower will not, and will not permit any of its Subsidiaries to, consent
to any amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in an Indenture or the Bonds related thereto that results or causes or
has the effect of doing any of the following: (i) contravening the provisions of
this Agreement, (ii) increasing the interest, premium or the yield on such Bonds
beyond the interest, yield or premium currently specified in such Indenture as
of the effective date of such Indenture, (iii) providing for dates for payment
of principal, interest, premium (if any), yield or fees which are earlier than
the dates specified in such Indenture as in effect on the effective date of such
Indenture, (iv) providing for any covenant, event of default or remedy which is
more restrictive on any Obligor than that set forth in such Indenture as in
effect on the effective date of such Indenture, (v) providing for redemption,
prepayment or defeasance provisions that are more burdensome on the Borrower
than those set forth in such Indenture as in effect on the effective date of
such Indenture, (vi) providing for collateral securing Indebtedness under such
Bonds or such Indenture, or (vii) increasing the obligations of the Borrower or
any of its Subsidiaries or conferring any additional rights on any holder of
such Bonds than those set forth in such Indenture as in effect on the effective
date of such Indenture which could reasonably be expected to be adverse to the
Lender Parties.”

2. Representations and Warranties. The Borrower hereby represents and warrants
that after giving effect hereto:

(a) the representations and warranties of the Borrower and its Subsidiaries
contained in the Loan Documents are true and correct in all material respects on
and as of the Effective Date, other than those representations and warranties
that expressly relate solely to a specific earlier date, which shall remain
correct in all material respects as of such earlier date;

(b) the execution, delivery and performance by the Borrower and its Subsidiaries
of this Amendment are within their corporate or limited liability powers, have
been duly authorized by all necessary action, require, in respect of any of
them, no action by or in respect of, or filing with, any governmental authority
which has not been performed or obtained and do not contravene, or constitute a
default under, any provision of Law or regulation or the articles of
incorporation or the bylaws of any of them or any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of any of them
except as contemplated by the Loan Documents;

(c) the execution, delivery and performance by the Borrower and each other
Subsidiary of this Amendment has been duly authorized by all necessary action
required on their part and this Amendment constitutes the legal, valid and
binding obligation of each of them enforceable against them in accordance with
its terms; and

(d) no Default or Event of Default has occurred and is continuing.

3. Effectiveness. This Amendment shall be effective as of the date hereof,
following the Agent’s receipt of this Amendment, duly executed by the Borrower,
the Agent and the Required Lenders (the “Effective Date”).

4. Ratification; Loan Document. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as hereby amended,
is hereby ratified, approved and confirmed in each and every respect. All
references to the Credit Agreement in any Loan Document or in any other
document, instrument, agreement or writing shall hereafter be deemed to refer to
the Credit Agreement as hereby amended. This Amendment is a Loan Document.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing one or more counterparts.
Any signature hereto delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

8. Successors and Assigns. This Amendment shall be binding upon the Borrower and
its successors and permitted assigns and shall inure, together with all rights
and remedies of each Lender Party hereunder, to the benefit of each Lender Party
and the respective successors, transferees and assigns.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

 

W&T OFFSHORE, INC.

By:   /s/ Reid Lea / TFG

Name:

Title:

 

Reid Lea

Executive Vice President

TORONTO DOMINION (TEXAS) LLC,

as Agent and Lender

 

By:   /s/ Ian Murray

Name:

Title:

 

Ian Murray

Authorized Signatory

 

THE TORONTO-DOMINION BANK,

as Issuer

By:   /s/ Robyn Zeller

Name:

Title:

 

Robyn Zeller

Managing Director

 

LEHMAN COMMERCIAL PAPER INC.,

as Lender

By:   /s/ Maria M. Lund

Name:

Title:

 

Maria M. Lund

Authorized Signatory

 

FORTIS CAPITAL CORP.

as Issuer and Lender

By:   /s/ David Montgomery

Name:

Title:

 

David Montgomery

Senior Vice President

 

By:   /s/ Deirdre Sanborn

Name:

Title:

 

Deidre Sanborn

Senior Vice President

 

BMO CAPITAL MARKETS FINANCING, INC.

f/k/a HARRIS NESBITT BURNS FINANCING, INC.,

as Lender

By:   /s/ Mary Lou Allen

Name:

Title:

 

Mary Lou Allen

Vice President

BANK OF SCOTLAND,

as Lender

 

By:   /s/ Karen Welch

Name:

Title:

 

Karen Welch

Vice President

 

3



--------------------------------------------------------------------------------

BANK OF SCOTLAND,

NATIXIS f/k/a NATEXIS BANQUES POPULAIRES,

as Lender

By:   /s/ Louis P. Laville, III

Name:

Title:

 

Louis P. Laville, III

Managing Director

 

By:   /s/ Daniel Payer

Name:

Title:

 

Daniel Payer

Director

 

JPMORGAN CHASE BANK, N.A., successor-by-merger to BANK ONE, NA

(Main Office – Chicago),

as Issuer and Lender

By:   /s/ Brian Orlando

Name:

Title:

 

Brian Orlando

Assistant Vice President

 

 

ROYAL BANK OF CANADA

as Lender

By:   /s/ Don J. McKinnerney

Name:

Title:

 

Don J. McKinnerney

Authorized Signatory

 

SOCIÉTÉ GÉNÉRALE,

as Lender

By:   /s/ Stephen W. Warfel

Name:

Title:

 

Stephen W. Warfel

Director

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ W. Bryan Chapman

Name:

Title:

 

W. Bryan Chapman

Senior Vice President

 

BNP PARIBAS,

as Lender

By:   /s/ Russell Otts

Name:

Title:

 

Russell Otts

Vice President

 

By:   /s/ Betsy Jocher

Name:

Title:

 

Betsy Jocher

Director

 

GUARANTY BANK, FSB,

as Lender

By:   /s/ John Clark

Name:

Title:

 

John Clark

Executive Vice President and Managing Director

 

4



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:   /s/ James Warren

Name:

Title:

 

James Warren

Managing Director

 

WB LOAN FUNDING 1, LLC,

as Lender

By:   /s/ Diane M. Himes

Name:

Title:

 

Diane M. Himes

Vice President

WB LOAN FUNDING 2, LLC,

as Lender

 

By:   /s/ Diane M. Himes

Name:

Title:

 

Diane M. Himes

Vice President

 

WB LOAN FUNDING 5, LLC,

as Lender

By:   /s/ Diane M. Himes

Name:

Title:

 

Diane M. Himes

Vice President

 

RAYMOND JAMES BANK, FSB,

as Lender

By:   /s/ Andrew Hahn

Name:

Title:

 

Andrew Hahn

Vice President

 

ATRIUM V,

as Lender

By:   /s/ David H. Lerner

Name:

Title:

 

David H. Lerner

Authorized Signatory

 

BLACKROCK SENIOR INCOME SERIES,

as Lender

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

BLACKROCK SENIOR INCOME SERIES II,

as Lender

 

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

 

5



--------------------------------------------------------------------------------

BLACKROCK SENIOR INCOME SERIES III,

as Lender

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

 

BLACKROCK SENIOR INCOME SERIES IV,

as Lender

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

 

BLACKROCK SENIOR INCOME SERIES V f/k/a GRANITE FINANCE LTD.,

as Lender

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

 

 

MAGNETITE VCLD, LIMITED,

as Lender

By:   /s/ Anthony Heyman

Name:

Title:

 

Anthony Heyman

Authorized Signatory

SANKATY ADVISORS, LLC as Collateral

Manager for AVERY POINT CLO, LTD.,

as Term Lender,

as Lender

 

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

CHATHAM LIGHT II CLO, LIMITED, by SANKATY ADVISORS LLC, as Collateral Manager,

as Lender

 

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

 

KATONAH III, LTD. by SANKATY ADVISORS LLC as Sub-Advisors,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

6



--------------------------------------------------------------------------------

SANKATY ADVISORS, LLC as Collateral Manager for PROSPECT FUNDING I, LLC as Term
Lender,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

SANKATY ADVISORS, LLC as Collateral

Manager for RACE POINT CLO, LIMITED

as Term Lender,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for RACE POINT II CLO, LIMITED

as Term Lender,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for RACE POINT III CLO, LIMITED

as Term Lender,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

SANKATY HIGH YIELD PARTNERS III, L.P.,

as Lender

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

SANKATY HIGH YIELD PARTNERS II, L.P.,

as Lender

 

By:   /s/ Alan K. Halfenger

Name:

Title:

 

Alan K. Halfenger

Chief Compliance Officer and Assistant Secretary

 

GRAND CENTRAL ASSET TRUST, PFV SERIES,

as Lender

By:   /s/ Richard Newcomb

Name:

Title:

 

Richard Newcomb

Attorney-in-Fact



--------------------------------------------------------------------------------

GRAND CENTRAL ASSET TRUST,

BDC SERIES,

as Lender

By:   /s/ Jason Muelver

Name:

Title:

 

Jason Muelver

Attorney-in-Fact

 

DUNES FUNDING LLC,

as Lender

By:   /s/ Tara E. Kenny

Name:

Title:

 

Tara E. Kenny

Assistant Vice President

 

 

HARBOUR TOWN FUNDING LLC,

as Lender

By:   /s/ Tara E. Kenny

Name:

Title:

 

Tara E. Kenny

Assistant Vice President

 

ATLAS LOAN FUNDING (CENT I) LLC

By: RIVERSOURCE INVESTMENTS, LLC,

Attorney-in-Fact,

as Lender

 

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CENTURION CDO II, LTD.

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

 

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

 

CENTURION CDO VI, LTD.

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CENTURION CDO VII, LTD.

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

8



--------------------------------------------------------------------------------

CENTURION CDO 8, LIMITED

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CENTURION CDO 9, LIMITED

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CENT CDO 10, LIMITED

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CENT CDO XI, LIMITED

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

RIVERSOURCE BOND SERIES, INC. –

RIVERSOURCE FLOATING RATE FUND,

as Lender

 

 

By:   /s/ Jerry Howard

Name:

Title:

 

Jerry Howard

Assistant Vice President

 

SEQUILS-CENTURION V, LTD.

By: RIVERSOURCE INVESTMENTS, LLC,

as Collateral Manager,

as Lender

By:   /s/ Traci D. Garcia

Name:

Title:

 

Traci D. Garcia

Sr. Business Analyst

 

CLASSIC CAYMAN B. D. LIMITED,

as Lender

By:   /s/ Annette Halprin

Name:

Title:

 

Annette Halprin

Authorized Signatory

By:   /s/ Janet Wolff

Name:

Title:

 

Janet Wolff

Authorized Signatory

 

9



--------------------------------------------------------------------------------

FRANKLIN FLOATING RATE DAILY ACCESS FUND,

as Lender

By:   /s/ Richard Hsu

Name:

Title:

 

Richard Hsu

Assistant Vice President

FRANKLIN CLO II, LIMITED,

as Lender

 

By:   /s/ Alex Guang Yu

Name:

Title:

 

Alex Guang Yu

Authorized Signatory

 

 

FRANKLIN FLOATING RATE MASTER SERIES,

as Lender

By:   /s/ Richard Hsu

Name:

Title:

 

Richard Hsu

Assistant Vice President

 

ACKNOWLEDGED AND AGREED:

 

OFFSHORE ENERGY I LLC

By:   /s/ Thomas F. Getten

Name:

Title:

 

Thomas F. Getten

Authorized Representative

 

OFFSHORE ENERGY II LLC By:   /s/ Thomas F. Getten

Name:

Title:

 

Thomas F. Getten

Authorized Representative

 

 

OFFSHORE ENERGY III LLC By:   /s/ Thomas F. Getten

Name:

Title:

 

Thomas F. Getten

Authorized Representative

GULF OF MEXICO OIL AND GAS

PROPERTIES LLC

By:   /s/ Thomas F. Getten

Name:

Title:

 

Thomas F. Getten

Authorized Representative

 

W&T ENERGY V, LLC By:   /s/ Thomas F. Getten

Name:

Title:

 

Thomas F. Getten

Authorized Representative

 

10